Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7 recites “a misalignment respect” should be --a misalignment with respect--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “the internal profile” and “the axially internal cavity”. There is a lack of antecedent basis for these terms in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honjo JP 2006-137365.
Re clm 1, Honjo discloses a wheel hub a wheel hub bearing (Fig. 3) for motor vehicles, comprising: a hub (1) and a bearing unit in turn comprising: a radially outer ring (2), at least one radially inner ring (5), at least one row of rolling bodies (3) between the radially outer ring and the radially inner ring, the hub having a radial stiffening (radial flange extending downward axially overlapping with 5) , wherein the radial stiffening of the hub presents a misalignment respect to a seat (8), the misalignment (see Fig. below) being a distance between a center line axis (Y, below) of the seat of the radially inner ring on the hub and a center line axis (Z, below) of the radial stiffening being less than or equal to 25% of a length of the seat.

    PNG
    media_image1.png
    503
    614
    media_image1.png
    Greyscale

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada JP 2007-269066.
Re clm 1, Takada discloses a wheel hub a wheel hub bearing (Fig. 1) for motor vehicles, comprising: a hub (4) and a bearing unit in turn comprising: a radially outer ring (1), at least one radially inner ring (3), at least one row of rolling bodies (2) between the radially outer ring and the radially inner ring, the hub having a radial stiffening (7) , wherein the radial stiffening of the hub presents a misalignment respect to a seat (A), the misalignment being a distance between a center line axis of the seat of the radially inner ring on the hub and a center line axis of the radial stiffening being less than or equal to 25% of a length of the seat (since the thickness of the radial stiffening is exactly the same as the width of the seat, the centers must be aligned; see [0007] and [0014]).
Re clm 2, Takada further discloses wherein the radial stiffening is positioned exactly at the center line, defined by the axis, of the seat of the radially inner ring mounted on the hub ([0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takada JP 2007-269066 as applied to claim 1 above.
Takada discloses all the claimed subject matter as described above.
Re clm 3 and 4, Takada further discloses the hollow structures (9) and the radial stiffening (7) are result effect variables ([0014] and [0015]).
Takada is silent as to the specific thickness of the radial stiffening and does not disclose that the radial stiffening has an axial thickness between 2.5 and 5.5 mm [clm 3] or equal to 3 mm [clm 4]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takada and provide the radial stiffening has an axial thickness between 2.5 and 5.5 mm or equal to 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Modifying the thickness of the Takada serves to further maximize the volume of the hollow structures which balances reducing the weight of the inner shaft while maintaining the necessary rigidity of the bearing (see [0015]).  Furthermore, adjustments to the thickness of the solid portion would further be dependent upon the intended use of the wheel.  For example, a racecar wheel would prioritize reduced weight while an off-road vehicle would prioritize rigidity due to larger loads caused by terrain than that of the smaller loads experienced by a racecar.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takada JP 2007-269066 as applied to claim 1 above, further in view of Yokota U.S. 2013/0292996.
Takada discloses all the claimed subject matter as described above.
Re clm 5, Takada does not disclose the internal profile of the axially internal cavity of the hub comprises: a first portion defined by a first radius of curvature; a second portion defined by a linear section according to an oblique direction; and a third portion defined by a second radius of curvature.
	Yokota teaches an internal profile of the axially interan cavity (see Fig. below) of the hub comprise a first portion defined by a first radius of curvature; a second portion defined by a linear section according to an oblique direction; and a third portion defined by a second radius of curvature.

    PNG
    media_image2.png
    597
    443
    media_image2.png
    Greyscale

	Since both Takada and Yokota disclose wheel hubs with axial cavities, it would have been obvious to one of ordinary skill in the art to substitute the cavity shape of Takada with that of Yokota  and provide the internal profile of the axially internal cavity of the hub comprises: a first portion defined by a first radius of curvature; a second portion defined by a linear section according to an oblique direction; and a third portion defined by a second radius of curvature to achieve the predictable result of reducing the weight of the hub while also allowing for the inner ring to be caulked in place.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 10,752,049 discloses a similar cavity shape on the left side of Fig. 3. JP 2006-137365 discloses a similar cavity shape on the left side of Fig. 1. WO 2019/149299 discloses a thinner radial stiffening in Fig. 1. KR2017065998 discloses a thinner radial stiffening in Fig.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656